Name: Commission Regulation (EEC) No 1365/91 of 24 May 1991 on determining the origin of cotton linters, impregnated felt and nonwovens, articles of apparel of leather, footwear and watch straps of textiles
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  international trade
 Date Published: nan

 No L 130/28 Official Journal of the European Communities 25 . 5 . 91 COMMISSION REGULATION (EEC) No 1365/91 of 24 May 1991 on determining the origin of cotton linters, impregnated felt and nonwovens, articles of apparel of leather, footwear and watch straps of textiles THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Commission Regulation (EEC) No 1056/91 (2), and in particular Article 15 thereof, Whereas the classification of the goods described in the following Commission Regulations use the Common Customs Tariff nomenclature which is itself based on the Customs Cooperation Council nomenclature : 1 . Commission Regulation (EEC) No 1039/71 of 24 May 1971 on determining the origin of certain textile articles (3), as amended by Regulation (EEC) No 749/78 (4) ; 2. Commission Regulation (EEC) No 1480/77 0 on determining the origin of certain knitted or crocheted articles and certain articles of apparel and footwear, as amended by Regulation (EEC) No 749/78 ; 3 . Commission Regulation (EEC) No 749/78 of 10 April 1978 on determining the origin of certain textile products falling within Chapters 51 and 53 to 62 of the Common Customs Tariff, as amended by Regula ­ tion (EEC) No 2747/79 (6) ; Whereas the Customs Cooperation Council nomenclature has been replaced by the harmonized commodity descrip ­ tion and coding system which is applied in the Commu ­ nity by means of the combined nomenclature ; whereas the classification of products referred to in Commission Regulations (EEC) No 1039/71 , (EEC) No 1480/77 and (EEC) No 749/78 is adapted to the combined nomencla ­ ture by Commission Regulation (EEC) No 1364/91 Q as far as products falling within Section XI of that nomen ­ clature are concerned ; whereas it is necessary to adapt the classification of products referred to in these three Regu ­ lations and falling within other Sections of the combined nomenclature than Section XI ; Whereas the abovementioned adaptations to the combined nomenclature constitue simple and technical adaptations not entailing any amendment concerning the scope of the rules which had previously been laid down, HAS ADOPTED THIS REGULATION : Article 1 The products described in column (2) of the table set out in the Annex originate in the country in which the opera ­ tions referred to in column (3) were carried out. Article 2 The term 'value' used in the Annex shall mean the customs value at the time of import of the non-origina ­ ting materials used or, if this is not known and cannot be ascertained, the first ascertainable price for such materials in the country of processing. The term 'ex-works price' used in the Annex shall mean the ex-works price of the product obtained, less any internal taxes refunded or refundable on exportation . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 May 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 256, 7. 9 . 1987, p. 1 . (2) OJ No L 107, 27. 4. 1991 , p . 10 . (3) OJ No L 113, 25. 5. 1971 , p . 1J. (4) OJ No L 101 , 14. 4. 1978 , p . 7. fa OJ No L 164, 2. 7. 1977, p. 16. (6) OJ No L 311 , 7. 12. 1979, p. 18 . 0 See page 18 of this Official Journal. 25. 5 . 91 Official Journal of the European Communities No L 130/29 ANNEX CN code Description of product Working or processing carried out on non-origi ­ nating materials that cofers the status of origina ­ ting products ( 1 ) (2) (3) ex 1404 Cotton linters, bleached Manufacture from raw cotton, the value of which does not exceed 50 % of the ex-works-price of product (') ex 3401 Felt and nonwovens, impregnated, coated or covered with soap or detergent Manufacture from felt or nonwovens ex 3405 Felt and nonwovens, impregnated, coated or covered with polishes and creams for footwear, furniture, floors, coachwork, glass or metal , scouring pastes and powders and similar preparations Manufacture from felt or nonwovens ex 4203 Articles of apparel of leather or of compo ­ sition leather Sewing or assembly of two or more pieces of leather or of composition leather 6401 to 6405 Footwear Manufacture from materials of any heading except for assemblies of uppers affixed to inner soles or to other sole components of heading No 6406 ex 9113 Watch straps, watch bands and watch bracelets and parts thereof, of textiles Manufacture in which the value of the materials used does not exceed 40 % of the ex works price of the product (') (') See Article 2 of this Regulation .